SUPPLEMENT DATED DECEMBER 7, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR FUTURITY III, MFS REGATTA GOLD, AND MFS REGATTA PLATINUM PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUSES DATED JULY 18, 2006 FOR MFS REGATTA, MFS REGATTA CLASSIC AND FUTURITY FOCUS PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM, FUTURITY SELECT SEVEN, FUTURITY ACCOLADE, FUTURITY FOCUS II, FUTURITY SELECT FOUR, AND FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F On November 23, 2009, shareholders approved the merger of the following portfolio of the MFS Variable Insurance Trust II after the close of business on December 4, 2009: MFS Capital Appreciation Portfolio merged with and into MFS Massachusetts Investors Growth Stock Portfolio MFS Capital Appreciation Portfolio is no longer available for investment and all references to the portfolio are hereby deleted from each of the prospectuses listed above. Please retain this supplement with your Prospectus for future reference. MFS Capital Appreciation Post
